Citation Nr: 1811469	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than April 9, 2007 for compensable evaluations for painful scars of the posterior chest, right shoulder, right flank and bilateral knees, to include as due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1967 to February 1969 and from January 1977 to October 1979.  His awards include the Purple Heart with two Oak Leaf Clusters among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2009 rating decisions of the VA Regional Office (RO) in Phoenix, Arizona.  

In March 2014, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board previously remanded the instant claim to the Agency of Original Jurisdiction (AOJ) in June 2015 for additional development.  Since the claim continued to be denied on remand, however, it is again before the Board for further appellate consideration.



FINDINGS OF FACT

1.  In a June 1969 rating decision, the AOJ granted service connection for shell fragment wounds (SFWs), multiple, chest, right shoulder, right hand, right ankle, skull, and both knees; that decision was not appealed.

2.  In a February 1971 rating decision, the AOJ granted an increased rating of 10 percent for SFWs, multiple, chest, right shoulder, right hand, right hip and ankle, both knees, skull, and abdominal laparotomy; that decision was not appealed.

3.  In a November 1979 rating decision, the AOJ confirmed that the 10 percent rating for SFWs, multiple, chest, right shoulder, right hand, right hip, right ankle, both knees, skull, and abdominal laparotomy; that decision was not appealed.

4.  In a July 1991 rating decision, the AOJ denied entitlement to a rating in excess of 10 percent for SFWs, chest, right shoulder, right hand, right ankle, right knee, left knee, skull, abdominal laparotomy, and dorsum left foot.  The AOJ granted a separate 10 percent rating for SFW left buttock with atrophy.  That decision was not appealed.

5.  In a July 1995 rating decision, the AOJ denied entitlement to a rating in excess of 10 percent for scars, SFWs, chest, right shoulder, right hand, right ankle, both knees, skull, and abdominal laparotomy.  The AOJ granted a separate 10 percent rating for SFW scar, dorsum left foot.  That decision was not appealed.

6.  In the March 2009 rating decision on appeal, the AOJ awarded separate 10 percent ratings for painful scars of the posterior chest, right shoulder, right flank and bilateral knees, and assigned an effective date of April 9, 2007, based upon the results of an October 2008 VA examination.

7.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the AOJ at the time of the June 1969, February 1971, July 1991, or July 1995 rating decisions, or that the AOJ incorrectly applied the applicable statutory and regulatory provisions existing at those times.

8.  There was no pending claim, prior to April 9, 2009, pursuant to which the benefit granted could have been awarded.


CONCLUSIONS OF LAW

1.  Neither the June 1969, February 1971, November 1979, July 1991, nor July 1995 rating decisions are not shown to involve CUE, and are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2017).

2.  The claim for an effective date earlier than April 9, 2007, for the award of compensable evaluations for painful scars of the posterior chest, right shoulder, right flank and bilateral knees, to include on the basis of CUE, is without legal merit.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400, 3.816.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal arises from the Veteran's disagreement with the individual effective dates assigned for multiple scars following the respective grants of independent compensable ratings.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  The Board also notes that the Court has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran and his Representative have not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.




II.  Effective Date

The Veteran is seeking an effective date earlier than April 9, 2007 for the award of compensable evaluations for service-connected painful scars of the posterior chest, right shoulder, right flank and bilateral knees.  In his statements of record and at March 2014 Board hearing, he asserted that his symptoms related to his scars were the same, if not worse, when the original compensable rating was assigned in a February 1971 rating decision.  He also contends that the AOJ committed CUE in each rating decision related to the scars prior to the March 2009 rating decision which assigned the current separate compensable ratings.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).  "In order for there to be a valid claim of [CUE] . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Errors that cannot constitute CUE, pursuant to 38 C.F.R. § 20.1403(d) and (e), include (1) a changed diagnosis, where a "new medical diagnosis . . . 'corrects' an earlier diagnosis considered in a [] decision;" (2) VA's failure to comply with the duty to assist; (3) a "disagreement as to how the facts were weighed;" and (4) a subsequent change in interpretation of the statute or regulation that was applied in the decision.  See Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed.Cir.2005); see also Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell, 3 Vet. App. at 315) (holding that an AOJ failure to obtain a "proper" examination cannot constitute the basis for a claim of CUE because "there is . . . no way of knowing what such an . . . examination would have yielded . . . so it could not be concluded that it 'would have manifestly changed the outcome.'").

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  May v. Nicholson, 19 Vet. App. 310, 313 (2005); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error . . . in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

As noted above, the Veteran is claiming CUE for each decision prior to March 2009 which concerned the SFW residuals at issue herein.  The Veteran was originally granted service connection for SFWs, multiple, chest, right shoulder, right hand, right ankle, skull, and both knees in a June 1969 rating decision, rated as noncompensable effective February 11, 1969.  The AOJ noted that there was no artery or nerve involvement associated with the wounds.

In an August 1970 statement in support of claim, the Veteran stated that he had trouble with pain on the right side of his chest, pain in his shoulder and right arm, pain in his abdomen, and pain and tiredness in his legs.

August and October 1970 statements from the Veteran's representative indicated that he believed he was entitled to a compensable rating for several deep scars in his shoulder area which resulted in pain upon movement, and also for pain from a shell fragment wound to the chest.

He was granted an increased 10 percent evaluation for the SFW residuals in a February 1971 rating decision, which also included an abdominal laparotomy for repair of liver damage in addition to the previously listed SFWs.  The RO indicated that the compensable evaluation was assigned for the residuals of the wounds based upon a report of current hospitalization.  The Veteran did not appeal this decision and accordingly it represents a final decision.  See 38 U.S.C. §§ 5109A, 7105; 38 C.F.R. § 3.156(b).
The Veteran re-entered active military service from January 1977 to October 1979; upon discharge from that period of service, his service-connected disabilities were re-evaluated and the 10 percent evaluation for his SFW residuals was reinstated in a November 1979 rating decision.  The AOJ stated that his scars were shown as well healed and based upon all available evidence no change was warranted in the prior evaluation.  He did not appeal that decision and it again represents a final decision.

A May 1991 rating decision confirmed the 10 percent evaluation for the Veteran's SFW residuals.  The AOJ stated that the record indicated all of the relevant scars were well healed and there was no reported deformity or limitation of motion secondary to the SFWs of the chest, right shoulder, bilateral knees, right hand, right ankle, skull, or residual laparotomy, and that accordingly a 10 percent rating was appropriate.  The AOJ did, however, grant a separate 20 percent rating for a SFW of the left buttock with atrophy under Diagnostic Code 5317, associated with muscle injuries, effective April 19, 1991.  The Veteran did not appeal this decision and accordingly it represents a final decision.

A July 1995 rating decision again confirmed the 10 percent evaluation for scars from SFWs of the chest, right shoulder, right hand, right ankle, bilateral knees, skull, and laparotomy.  The AOJ stated that upon VA examination, there were no specific complaints of findings related to the SFWs reported.  The AOJ also granted a separate 10 percent rating for a SFW scar on the Veteran's left foot, effective November 15, 1994, noting that the evidence indicated the injury to his foot resulted in moderate symptoms.  The Veteran did not appeal the decision on these issues and accordingly it represents a final decision.

The Veteran filed a claim received by VA in April 2007 regarding, in relevant part, increased evaluations related to his service-connected SFW residuals.  He was afforded a VA examination in October 2008 to evaluate the severity of the SFW residuals, which indicated that the relevant scars were tender and/or resulted in limitation of motion.  The AOJ granted separate compensable ratings, effective April 9, 2007, for the SFW residuals currently on appeal in a March 2009 rating decision, based upon the findings of the October 2008 VA examination.  The Veteran claimed in a July 2009 letter that an error existed with all prior rating decisions related to painful scars, and requested an earlier effective date be assigned for the scars.  The AOJ denied the claim for an earlier effective date in a December 2009 rating decision finding that there was no error in the prior rating decisions regarding the issue, and reasoning that evidence showing the basis for separate compensable ratings was not received prior to the request for an increased rating received April 9, 2007.  The Veteran filed a notice of disagreement with that decision in March 2010.  The AOJ again found that no CUE existed with respect to the prior relevant rating decisions and denied entitlement to an earlier effective date in a December 2013 Statement of the Case (SOC).  He subsequently filed a VA Form 9 in February 2014 and appealed the decision to the Board.

At his March 2014 Board hearing, the Veteran indicated that his SFW residuals should have been separately rated when initially service connected in June 1969, and that the symptoms related to his current compensable evaluations have been continuous since his initial injury.  The Board remanded the instant claim to the AOJ in June 2015 in order to ensure that all relevant records were included in the case file.  After further developing the claim, the AOJ again found that no CUE existed and denied the claim for an earlier effective date.

In a September 2016 letter, the Veteran noted that medical evidence from 1969 and 1970 showed that he had numerous scars related to SFW residuals and that he claimed back and leg pain and that scars in his shoulder and chest were painful.  He stated that the medical evidence available at the time of the June 1969 rating decision granting service connection showed all of the scars noted by the physician at that time, and that the AOJ simply "chose which of the scars to write down individually in their [] rating decision and covered the rest of the scars by putting down the word "MULTIPLE."  He indicated that the scars could have been rated separately under the rating criteria for Diagnostic Code 7805 in 1969, and that the Board should apply the doctrine of reasonable doubt to his claim.

The Board notes that, as stated above, the doctrine of reasonable doubt is inapplicable to CUE determinations.  Further, the Veteran has failed to overcome the heavy burden of showing that either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied.  As he indicated in his September 2016 letter, at the time of the June 1969 rating decision, the AOJ considered evidence showing the existence of numerous SFW residuals but chose not to rate each individually.  The record also indicates that the AOJ considered evidence in the February 1971 rating decision showing that the Veteran claimed he had pain and limited movement associated with his SFW residuals.  The AOJ granted him an increased 10 percent rating for the SFW residuals in that decision under Diagnostic Code 7805 indicating evidence of limitation of motion.  Furthermore, the record does not indicate, and the Veteran has not claimed, that the AOJ failed to consider any evidence or apply the proper statutory or regulatory provisions in the November 1979, May 1991, or July 1995 rating decisions.  Although the Veteran claims that the RO could have rated each scar separately, the applicable statutory and regulatory provisions for that time do not indicate that they were obligated to do so.  As stated above, neither a disagreement with how the RO weighed the facts in a decision nor a subsequent change in interpretation of the statute or regulation that was applied in the decision is sufficient to establish CUE.

Under these circumstances, the Board must conclude that the Veteran has not established, without debate, that the correct facts, as then known, were not before the AOJ at the time of the June 1969, February 1971, November 1979, May 1991, or July 1995 rating decisions, or that the AOJ incorrectly applied the applicable statutory and regulatory provisions existing at those times; and that, but for any such alleged error, the outcome of the decisions would have been different.  The record reflects that the AOJ assigned separate compensable ratings for the subject SFW residuals when the evidence showed that an independent rating was warranted.  As such, CUE regarding any of the aforementioned rating decisions has not been established.

Furthermore, the record does not otherwise provide any basis for awarding an effective date earlier than April 9, 2007 for any of the service-connected conditions currently at issue.

The general rule for claims for increased ratings is that the award is effective the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2). 

VA regulations provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  Once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c).  Generally, the informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  A treatment note may constitute an informal claim for increase.  38 C.F.R. § 3.157.

Here, the Veteran filed a formal claim for an increased rating which was received by VA on April 9, 2007.  He seeks an effective date earlier than April 9, 2007 for the separately compensable evaluations for painful scars of the posterior chest, right shoulder, right flank and bilateral knees.  As indicated by the March 2009 rating decision granting separately compensable evaluations for the scars, entitlement to the evaluations was awarded based on the findings in an October 2008 VA examination.  

As noted above, the Veteran testified at his Board hearing that his symptoms related to the relevant scars have persisted at a relatively continuous level since his initial injury.  However, the record does not reflect any objective evidence indicating a factually ascertainable increase in the level of disability regarding the subject SFW residuals within the year prior to the grant of independent compensable ratings for each SFW residual at issue herein.  Further, the record does not show that the Veteran indicated he was entitled to increased compensation for the subject SFW residuals on an informal basis prior to filing his formal claim.  Accordingly, the Board finds that entitlement to an effective date prior to April 9, 2007 for compensable evaluations for painful scars of the posterior chest, right shoulder, right flank and bilateral knees is not warranted.


ORDER

Entitlement to an effective date earlier than April 9, 2007 for compensable evaluations for painful scars of the posterior chest, right shoulder, right flank and bilateral knees, to include as due to clear and unmistakable error (CUE), is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


